 


110 HR 7256 IH: Federal Agency Environmental Procurement Act
U.S. House of Representatives
2008-10-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 7256 
IN THE HOUSE OF REPRESENTATIVES 
 
October 3, 2008 
Mr. Bilbray introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To require Federal agencies to procure electronic products meeting the requirements of the Electronic Product Environmental Assessment Tool (EPEAT), and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Federal Agency Environmental Procurement Act. 
2.Declaration of policyThe Congress finds and declares that it is the policy of the United States that Federal agencies procure electronics products that meet high standards of environmental consciousness and energy efficiency. 
3.Duties of agenciesThe head of each agency shall— 
(1)ensure that, when the agency is procuring a consumer electronic or information technology product to meet the agency’s requirements, the agency meets at least 95 percent of those requirements with an Electronic Product Environmental Assessment Tool (EPEAT)-registered product, unless there is no EPEAT standard for such product;  
(2)ensure that the Energy Star feature is enabled on agency computers and monitors; 
(3)ensure that the agency establishes and implements policies to extend the useful life of agency electronic equipment; and 
(4)ensure that the agency uses environmentally sound practices with respect to disposition of agency electronic equipment that has reached the end of its useful life. 
4.DefinitionIn this Act, the term agency means an executive agency as defined in section 105 of title 5, United States Code, except that the term does not include the Government Accountability Office. 
 
